       Case 1:19-cv-00250-RB-CG Document 171 Filed 06/01/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

SHANNON SZUSZALSKI, as Personal Representative
for the ESTATE of LINDA BARAGIOLA, et al.,
             Plaintiffs,
                                                            No. 19-CIV-00250 RB/CG
       v.

RUDY FIELDS, et al.,
          Defendants.


                                    NOTICE OF APPEAL


       Notice is hereby given that SHANNON SZUSZALSKI, as Personal Representative for

the ESTATE of LINDA BARAGIOLA, and                   SHANNON SZUSZALSKI, individually,

(Plaintiffs) in the above named case, hereby appeal to the United States Court of Appeals for the

Tenth Circuit from the final judgment, Memorandum Opinion and Order [DOC 168] entered in

this action on the 21ST day of May, 2020 by Senior U.S. District Court Judge, Robert C. Brack,

for the United States District Court for the District of New Mexico.

                                     Respectfully submitted,

                                     THE LAW OFFICE OF CRISTY J. CARBÓN-GAUL


                                     By: /s/ Cristy J. Carbón-Gaul
                                             Cristy J. Carbón-Gaul
                                     10515 4th St NW
                                     Albuquerque, New Mexico 87114
                                     Telephone: 505-899-5696
                                     Email address: cristy@carbon-gaul.com

                                 CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on the 1st day of June 2020,
I filed the foregoing electronically through CM/ECF, which
caused all Counsel of Record to be served by electronic means:
       Case 1:19-cv-00250-RB-CG Document 171 Filed 06/01/20 Page 2 of 2




Martin Esquivel
Attorney for County and Defendants Fields and Wood
Esquivel and Howington, LLC
111 Lomas Blvd. N.W., Suite 203
Albuquerque, NM 87102

/s/ Cristy J. Carbón-Gaul
    Cristy J. Carbón-Gaul




                                            2
